United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1362
                                   ___________

Vera Arnold,                          *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Larry Norris, Director, Arkansas      *
Department of Correction; John        * [UNPUBLISHED]
Maples, Warden, Grimes/McPherson      *
Unit, ADC; Larry May, Deputy          *
Director, Arkansas Department of      *
Correction,                           *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: July 3, 2008
                                Filed: July 8, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Former Arkansas inmate Vera Arnold appeals the district court’s1 order
granting defendants summary judgment in her 42 U.S.C. § 1983 action. Following


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
careful de novo review, we conclude that summary judgment for defendants was
proper. Accordingly, the judgment is affirmed. See 8th Cir. R 47B. We deny
Arnold’s motion to strike and for sanctions.
                       ______________________________




                                    -2-